                             Case 3:19-cv-05561-CRB Document 46 Filed 10/20/20 Page 1 of 9



                    1   JUSTIN T. BERGER (SBN 250346)
                        jberger@cpmlegal.com
                    2   SARVENAZ J. FAHIMI (SBN 226148)
                        sfahimi@cpmlegal.com
                    3   COTCHETT, PITRE & McCARTHY, LLP
                        San Francisco Airport Office Center
                    4   840 Malcolm Road
                        Burlingame, CA 94010
                    5   Telephone: (650) 697-6000
                        Facsimile: (650) 697-0577
                    6
                        Attorneys for Plaintiff
                    7

                    8

                    9                                    UNITED STATES DISTRICT COURT

               10                                    NORTHERN DISTRICT OF CALIFORNIA

               11        FOURTH DIMENSION SOFTWARE, a                   CASE NO.: 19-CV-05561-CRB
                         California corporation,
               12                                                       FIRST AMENDED COMPLAINT FOR
                                                  Plaintiff,            BREACH OF LICENSE AGREEMENT
               13
                                 v.
               14                                                       JURY TRIAL DEMANDED
                         DER TOURISTIK DEUTSCHLAND GMBH
               15        a German corporation,

               16                                 Defendant.

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         FIRST AMENDED COMPLAINT; Case No. 19-CV-05561-CRB
                                 Case 3:19-cv-05561-CRB Document 46 Filed 10/20/20 Page 2 of 9



                    1             Plaintiff Fourth Dimension Software (“FDS” or “Plaintiff”) brings this action for breach of

                    2   contract against DER Touristik Deutschland GmbH (“DTDE”).

                    3       I.    INTRODUCTION

                    4             1.     FDS is a provider of technology solutions to the global tour and packaged travel

                    5   industry. FDS delivers a complete leisure travel management and distribution solution for tour

                    6   operators and sellers of packaged travel. FDS’s travel management and distribution solution enables

                    7   travel enterprises to take advantage of sophisticated reservations and inventory management of

                    8   complex travel products, dynamic packaging, call center and online travel distribution, and

                    9   comprehensive business automation.

               10                 2.     FDS developed its technology solutions through significant innovation. FDS’s

               11       technology solutions have improved reservation and inventory management in the travel industry.

               12                 3.     FDS and Deutsches Reiseburo GmbH (“DER”) had been engaged in a decades-long

               13       business relationship to develop and provide travel reservation software.

               14                 4.     The decades-long business relationship between FDS and DER had been built around

               15       a series of contracts in which FDS agreed to license to DER certain software products that FDS had

               16       developed from its proprietary technology and trade secrets. DER, the party that originally

               17       contracted with FDS, underwent a first name change in 2013 and became DER Touristik GmbH

               18       (“DTG”). In 2018, all of DTG’s assets, except for real estate, were transferred to DTDE as part of a

               19       conversion and spin-off agreement, including the rights and duties under Plaintiff FDS’s licensing

               20       agreements, making DTDE the successor in interest and current party to the series of agreements at

               21       issue herein.

               22                 5.     DTDE 1 breached those contracts by using and distributing the licensed software

               23       products in ways that are beyond the terms of the contracts and outside of the scope of the licenses

               24       granted in those contracts.

               25                 6.     As set forth in more detail below, DTDE has been and is currently in violation of the

               26       license agreements entered into between FDS and DTDE. FDS attempted to work with DTDE to

               27
                        1
                          All references to DTDE hereinafter refer to DTDE as the successor in interest of DER, and
               28       encompass the obligations, duties and conduct relating to the agreements at issue originally entered
       ♼                into by DER.
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        FIRST AMENDED COMPLAINT; Case No. 19-CV-05561-CRB                                                        1
                               Case 3:19-cv-05561-CRB Document 46 Filed 10/20/20 Page 3 of 9



                    1   resolve this dispute without resorting to litigation but was unsuccessful and is initiating this lawsuit to

                    2   assert its rights under the license agreements, protect its intellectual property, and receive

                    3   compensation for its innovative and beneficial technologies.

                    4   II.     THE PARTIES

                    5           7.     Plaintiff Fourth Dimension Software is a California corporation with its principal

                    6   place of business in San Mateo County, California.

                    7           8.     Plaintiff is informed and believes, and based thereon alleges, that Defendant DER

                    8   Touristik Deutschland GmbH (“DTDE”) is a German entity with its principal place of business in

                    9   Koln, Federal Republic of Germany.

               10       III.    JURISDICTION AND VENUE

               11               9.     This Court has subject matter jurisdiction based on diversity of citizenship pursuant to

               12       28 U.S.C. § 1332 because Plaintiff is a citizen of the State of California and Defendant is a citizen of

               13       the Federal Republic of Germany, where it is incorporated and where its principal place of business is

               14       located. The amount in controversy exceeds $75,000.

               15               10.    Defendant is subject to personal jurisdiction of this Court by virtue of conducting

               16       systematic and continuous business dealings and transactions in San Mateo County, as successor in

               17       interest to the agreements, and by having caused injuries through its acts and omissions as well as its

               18       predecessor’s acts and omissions within this County. DTDE’s contacts include, without limitation,

               19       entering into and participating in a series of contracts, as successor in interest, governed by the laws

               20       of the State of California for products made by Plaintiff in San Mateo County, California. Defendant

               21       has sufficient contacts with California or otherwise purposefully availed itself of benefits from

               22       California so as to render the exercise of jurisdiction over Defendant by this Court consistent with

               23       traditional notions of fair play and substantial justice. A substantial amount of the events and

               24       violations of law complained of herein also occurred in San Mateo County, California.

               25               Section 17 of the licensing agreements at issue specifically state that the venue and

               26       jurisdiction for any disputes arising from the contracts are to rest in the courts of San Mateo,

               27       California under the laws of the State of California. Further, venue is proper in this District because

               28       the contracts were entered into in this District, a substantial part of the acts, omissions, and
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        FIRST AMENDED COMPLAINT; Case No. 19-CV-05561-CRB                                                          2
                              Case 3:19-cv-05561-CRB Document 46 Filed 10/20/20 Page 4 of 9



                    1   transactions giving rise to the violations of law complained of herein occurred in this District, and all

                    2   obligations owed by DTDE to Plaintiff under the contracts at issue were to be deemed performable in

                    3   the county of San Mateo under the same clause.

                    4   IV.    SUBSTANTIVE ALLEGATIONS

                    5          11.     FDS and DTDE’s predecessor, DER, entered into three separate written license

                    6   agreements on or about July 15, 1994 (collectively referred to herein as the “License Agreements”)

                    7   whereby DTDE licensed several related software products from FDS. Under the three License

                    8   Agreements, DTDE licensed three of FDS’s products: SafePath, Easy Path, and EasyClient

                    9   (collectively, the “Tools”).

               10              12.     SafePath is security and navigational software for database software systems.

               11              13.     EasyPath is a computer application for the Tandem application development platform.

               12       EasyPath automates computer program creation through macros and other features and, as a result,

               13       substantially increases programmer productivity.

               14              14.     EasyClient is a visual client development tool and system to create and manage a MS-

               15       Windows front end (client) to the applicable Tandem software application (back-end).

               16              15.     FDS developed software development and management tools and other products, like

               17       travel reservation systems, which leveraged these Tools, for Tandem servers. FDS used these Tools

               18       to develop other products and licensed these Tools to its customers, in connection with the use of

               19       other software products.

               20              16.     One of the products FDS developed that leveraged these Tools is Phoenix. Phoenix is

               21       a tour operator automation system that FDS developed for DER. As the License Agreements were

               22       being finalized, FDS and DTDE’s predecessor were negotiating a software development agreement,

               23       pursuant to which FDS would develop the Phoenix travel reservation system for DTDE. That

               24       agreement was concluded in October 1994, at which time FDS started development. FDS completed

               25       the project to develop the Phoenix system at the end of 1996.

               26              17.     Like other FDS clients, DTDE’s predecessor, DER, used these Tools to enable it to

               27       use other FDS products (like Phoenix) securely and to easily navigate these other applications (i.e.

               28       SafePath), to efficiently modify and update Phoenix or other FDS products (i.e. EasyPath), and to
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        FIRST AMENDED COMPLAINT; Case No. 19-CV-05561-CRB                                                       3
                             Case 3:19-cv-05561-CRB Document 46 Filed 10/20/20 Page 5 of 9



                    1   develop and use in production MS-Windows interfaces to Phoenix or other FDS products (i.e.

                    2   EasyClient).

                    3          18.     These Tools are essential to use of related FDS products, like Phoenix.

                    4          19.     Pursuant to the licensing agreements SafePath and EasyPath each were licensed on a

                    5   per system basis.

                    6          20.     EasyClient was licensed on a per workstation (user) basis. The license for EasyClient

                    7   included both EasyClient Designer (a developer tool) and EasyClient Run-Time (used for actual

                    8   production execution).

                    9          21.     DER licensed two (2) SafePath systems, one (1) EasyPath system, four (4) EasyClient

               10       Designer workstations, and three hundred (300) EasyClient Run-Time users. The License

               11       Agreements expressly provide that “Monthly license/maintenance fees are 1.5% of the current

               12       published list price.” Consistent with the License Agreements, FDS charged a one-time license fee

               13       and a monthly maintenance and support fee, equal to 1.5% of the one-time fee.

               14              22.     The License Agreements permitted DER, and subsequently DTDE, internal use only

               15       of the Tools, with no sublicense rights. Section 7 of the License Agreements expressly prohibits

               16       using the licensed software to provide data processing services to third parties, providing as follows:

               17                      “Licensee is authorized to use Licensed Software for its own systems
                                       purposes on the specified single CS only, except that, for Licensee’s
               18                      use, a successor CS from the same manufacturer may be substituted,
                                       provided that use of the Licensed Software on the original CS is
               19                      terminated and Licensor is immediately notified in writing of the model
                                       and serial number of the successor CS. Licensor understands and
               20                      agrees that use of the Licensed Software for the purpose of providing
                                       data processing services for any other person or entity, or its transfer to
               21                      any other person is strictly prohibited. Licensee agrees not to use the
                                       Licensed Software until all charges and fees as set forth above and due
               22                      Licensor have been paid in full.”

               23              23.     Similarly, Section 17 prohibits transfer of DER’s license rights, providing that

               24       “Licensee may not assign or otherwise transfer this Agreement or the License without the express

               25       written consent of Licensor, which shall not be unreasonably withheld.” Section 17 also provides

               26       that a prevailing party is entitled to reasonable attorney’s fees and costs.

               27              24.     DER acknowledged the License Agreements in a separate Supplementary Agreement,

               28       dated December 12, 1997 (the “Supplementary Agreement”), which provided that “FDS previously
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        FIRST AMENDED COMPLAINT; Case No. 19-CV-05561-CRB                                                         4
                             Case 3:19-cv-05561-CRB Document 46 Filed 10/20/20 Page 6 of 9



                    1   licensed its proprietary software products, called Easy Path, Easy Client, and Safe Path to DER

                    2   (collectively, ‘FDS Software’) under separate license agreements for use with the Phoenix

                    3   Reservation System, a travel software package developed by FDS for DER.” The purpose of the

                    4   Supplementary Agreement was to provide for the escrow of the SafePath, EasyPath, and EasyClient

                    5   products.

                    6          25.     In the License Agreements and the Supplementary Agreement, DER acknowledged

                    7   and confirmed that the licensed software constitutes the valuable properties and trade secrets of FDS

                    8   embodying substantial creative efforts and confidential information, ideas, and expressions.

                    9          26.     DER, and/or subsequently DTDE, hired a number of former FDS employees who

               10       were involved in and familiar with the development, marketing, and sales of FDS’s licensed software

               11       and proprietary materials. These former FDS employees included key technical personnel, including

               12       FDS’s Chief Technology Officer, who had knowledge of FDS’s source code to the licensed software

               13       and of other FDS proprietary materials.

               14              27.     Under terms of the License Agreements, DER, and successor DTDE, agreed not to

               15       assign, sublicense, or otherwise transfer the licensed software or any part thereof, directly or

               16       indirectly, and in no event was the license to be assigned or assignable.

               17              28.     As of September 2017, FDS has learned that DTDE, as successor in interest of DER,

               18       has been and is currently in violation of the License Agreements because DTDE has used the licensed

               19       software to provide data processing services to a third party, AOVO. For years, DER/DTDE has

               20       charged AOVO for access to Phoenix, operating a service bureau for the benefit of AOVO and

               21       perhaps other customers as well. AOVO’s use of Phoenix necessarily means that AOVO was

               22       impermissibly using FDS’s software Tools that are essential to use Phoenix.

               23              29.     While DER had every right to license Phoenix to third parties based upon its

               24       ownership rights in Phoenix, it had no right to license or provide access to FDS’s proprietary

               25       software Tools to third parties. The License Agreements entered into between FDS and DER and its

               26       successor DTDE do not grant DTDE the right to sublicense or otherwise provide FDS’s proprietary

               27       software tools developed from FDS’s trade secrets to a third party, particularly one that was not

               28       bound by the strict confidentiality provisions of the License Agreements.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        FIRST AMENDED COMPLAINT; Case No. 19-CV-05561-CRB                                                       5
                             Case 3:19-cv-05561-CRB Document 46 Filed 10/20/20 Page 7 of 9



                    1          30.      Accordingly, FDS is owed the license fees that would have been charged by FDS for

                    2   AOVO’s use of FDS’s software Tools licensed only to DTDE.

                    3          31.      In addition to the software tools impermissibly sublicensed to AOVO, DER, now

                    4   DTDE, has exceeded the licensed quantities of systems or workstations for SafePath, EasyPath, and

                    5   EasyClient. Upon information and belief, DTDE has exceeded the quantities of SafePath and

                    6   EasyPath systems and EasyClient workstations permitted under the License Agreements by many

                    7   orders of magnitude.

                    8          32.      FDS demands payment for the use of its software and Tools that Defendant

                    9   impermissibly granted to AOVO and that otherwise exceeded DER, and its successor DTDE’s,

               10       licensed quantities of systems and workstations for SafePath, EasyPath, and EasyClient.

               11       V.     CAUSES OF ACTION
                                                            FIRST CAUSE OF ACTION
               12                                           BREACH OF CONTRACT
               13              33.      FDS hereby realleges and incorporates the prior allegations above as though fully set

               14       forth herein.

               15              34.      FDS and DER entered into the License Agreements as described in detail above.

               16       DTDE is the successor in interest of DER.

               17              35.      The License Agreements were and are valid and enforceable contracts supported by

               18       adequate, mutual consideration.

               19              36.      The License Agreements provide clear and concise obligations and limitations

               20       regarding the use and distribution of FDS’s software products.

               21              37.      FDS has performed each and every one of its material duties and obligations under the

               22       License Agreements, or has been excused from performing as a result of Defendant’s breach, and all

               23       conditions to Defendant’s performance have occurred.

               24              38.      By impermissibly sublicensing FDS’s software tools to AOVO in violation of the

               25       License Agreements and by exceeding the number of systems and workstations of SafePath,

               26       EasyPath, and EasyClient licensed under the License Agreements, DTDE has materially breached the

               27       terms of the License Agreements.

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        FIRST AMENDED COMPLAINT; Case No. 19-CV-05561-CRB                                                       6
                              Case 3:19-cv-05561-CRB Document 46 Filed 10/20/20 Page 8 of 9



                    1          39.    Defendant’s willful breach of the License Agreements has damaged FDS, entitling

                    2   FDS to damages and reasonable legal fees and costs. FDS has been damaged by the breaches of

                    3   contract in the form of lost profits through AOVO’s failure to purchase authorized software products

                    4   from FDS and damages through a loss of royalties as a result of Defendant’s transfer of unauthorized

                    5   copies of FDS’s software to AOVO. FDS has been damaged by Defendant’s breach of the License

                    6   Agreements in an amount to be determined at trial.

                    7   VI.    PRAYER FOR RELIEF
                    8          WHEREFORE, Plaintiff Fourth Dimension Software prays for relief and judgment against
                    9   Defendant as follows:
               10              A.     For consequential and compensatory damages for breach of contract in an amount
               11                     according to proof;
               12              B.     For an order from the Court requiring that Defendant provide complete accountings
               13                     and for equitable relief, including that Defendant disgorge and return or pay their ill-
               14                     gotten gains obtained from the illegal transactions entered into and/or pay restitution,
               15                     including the amount of monies that should have been paid if Defendant had complied
               16                     with its legal obligations, or as equity requires;
               17              C.     For an order from the Court that an asset freeze or constructive trust be imposed over
               18                     all monies and profits in Defendant’s possession which rightfully belong to FDS;
               19              D.     For damages in an amount to be proven at trial for unjust enrichment;
               20              E.     For an award of attorneys’ fees and costs incurred herein; and
               21              F.     For any and all other legal and equitable relief as may be available under law and that
               22                     the Court may deem proper.
               23
                        Dated: October 20, 2020                      COTCHETT, PITRE & McCARTHY, LLP
               24

               25
                                                                     By:      /s/ Sarvenaz J. Fahimi
               26                                                            JUSTIN T. BERGER
                                                                             SARVENAZ J. FAHIMI
               27
                                                                             Attorneys for Plaintiff
               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        FIRST AMENDED COMPLAINT; Case No. 19-CV-05561-CRB                                                        7
                               Case 3:19-cv-05561-CRB Document 46 Filed 10/20/20 Page 9 of 9



                    1   VII.    JURY TRIAL DEMAND

                    2           Plaintiff Fourth Dimension Software respectfully demands a trial by jury for all of the claims

                    3   asserted in this Complaint so triable.

                    4

                    5   Dated: October 20, 2020                      COTCHETT, PITRE & McCARTHY, LLP

                    6

                    7                                                By:     /s/ Sarvenaz J. Fahimi
                                                                            JUSTIN T. BERGER
                    8                                                       SARVENAZ J. FAHIMI

                    9                                                       Attorneys for Plaintiff
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        FIRST AMENDED COMPLAINT; Case No. 19-CV-05561-CRB                                                        8
